Exhibit 10.24


EXECUTION VERSION




JOINDER, dated as of May 5, 2016 (this “Joinder”), to the SHAREHOLDERS AGREEMENT
(the “Agreement”) of APOLLO GLOBAL MANAGEMENT, LLC, a Delaware limited liability
company (the “Company”), dated as of July 13, 2007, as amended by the First
Amendment and Joinder dated as of August 18, 2009, by and among the Company, AP
Professional Holdings, L.P., BRH Holdings, L.P., Black Family Partners, L.P.,
MJR Foundation LLC, MJH Partners, L.P., Leon D. Black, Marc J. Rowan and Joshua
J. Harris, and, solely in connection with Article VII of the Agreement, APO
Corp., APO Asset Co., LLC, APO (FC), LLC, Apollo Principal Holdings I, L.P.,
Apollo Principal Holdings II, L.P., Apollo Principal Holdings III, L.P., Apollo
Principal Holdings IV, L.P., Apollo Principal Holdings V, L.P., Apollo Principal
Holdings VI, L.P., Apollo Principal Holdings VII, L.P., Apollo Principal
Holdings VIII, L.P., Apollo Principal Holdings IX, L.P. and Apollo Management
Holdings, L.P.
WHEREAS, each of Apollo Principal Holdings X, L.P., a Cayman Islands exempted
limited partnership (“APH X”), AMH Holdings (Cayman), L.P., a Cayman Islands
exempted limited partnership (“AMH (Cayman)”), and Apollo Principal Holdings XI,
LLC, an Anguilla limited liability company (“APH XI”), has become a member of
the Apollo Operating Group and Section 7.3 of the Agreement requires the Company
to cause any new member of the Apollo Operating Group to agree to be bound by
Article VII of the Agreement;
WHEREAS, APO (FC II), LLC, an Anguilla limited liability company and wholly
owned subsidiary of the Company (“APO FC II”), has acquired ownership interests
in APH X and agrees to be bound by Article VII of the Agreement; and
WHEREAS, APO UK (FC), Limited, a United Kingdom incorporated company and wholly
owned subsidiary of the Company (“APO UK”), has acquired ownership interests in
APH XI and agrees to be bound by Article VII of the Agreement.
NOW, THEREFORE, pursuant to the terms of the Agreement, and in consideration of
the above premises, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.1
Defined Terms.

Capitalized terms used but not defined herein shall have the respective meanings
given to them in the Agreement.
1.2
Joinder to the Agreement.

(a)    Pursuant to Section 7.3 of the Agreement, each of APH X, AMH (Cayman) and
APH XI hereby agrees to become a party to the Agreement solely in connection
with Article VII of the Agreement and shall be fully bound by, and subject to,
all of the covenants, terms and conditions of Article VII of the Agreement as
though an original party thereto and shall be deemed a member of the “Apollo
Operating Group” and a “Company Indemnifying Party” for all purposes thereof.
(b)    Each of APO FC II and APO UK hereby agrees to become a party to the
Agreement solely in connection with Article VII of the Agreement and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
Article VII of the Agreement as though an original party thereto and shall be
deemed a “Company Indemnifying Party” for all purposes thereof.
1.3
No Other Amendments or Waivers; Integration.

Except as expressly amended by this Joinder, the Agreement shall remain in full
force and effect, enforceable in accordance with its terms. Except as
specifically set forth herein, this Joinder is not a consent to any waiver or
modification of any other term or condition of the Agreement or any of the
instruments or documents referred to in the Agreement and shall not prejudice
any rights that the parties thereto may now or hereafter have under or in
connection with the Agreement or any of the instruments or documents referred to
therein. Except as specifically set forth herein, this Joinder shall be
interpreted in a manner consistent with the terms of the Agreement.
1.4
Governing Law.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF).
1.5
Counterparts and Facsimile Execution.

This Joinder may be executed in any number of counterparts, including by
facsimile or other electronic transmission, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement.
* * * * *
 



IN WITNESS WHEREOF, the undersigned have caused this Joinder to be duly executed
and delivered, all as of the date first set forth above.
 
 
 
 
Agreed and acknowledged solely in connection with Article VII of the Agreement:
 
 
 
 
APOLLO PRINCIPAL HOLDINGS X, L.P.
 
 
By:
 
Apollo Principal Holdings X GP, Ltd.,
its General Partner
 
 
By:
 
/s/ John J. Suydam
 
 
John J. Suydam
Vice President

 
 
 
 
AMH HOLDINGS (CAYMAN), L.P.
 
 
By:
 
AMH Holdings GP, Ltd.,
its General Partner
 
 
By:
 
/s/ John J. Suydam
 
 
John J. Suydam
Vice President and Secretary

 
 
 
 
APO (FC II), LLC
 
 
By:
 
/s/ John J. Suydam
 
 
John J. Suydam
Vice President and Secretary

 
 
 
 
 
APO UK (FC), LIMITED
 
 
By:
 
/s/ William Kuesel
 
 
William Kuesel
Director

 
 
 
 
 
APOLLO PRINCIPAL HOLDINGS XI, LLC
 
 
By:
 
/s/ Dominic Fry
 
 
Dominic Fry
Manager













Acknowledged and Agreed:
 
 
 
 
APOLLO GLOBAL MANAGEMENT, LLC
 
 
By:
 
AGM Management, LLC,
its Manager
 
 
By:
 
BRH Holdings GP, Ltd.,
its Sole Member
 
 
By:
 
/s/ John J. Suydam
 
 
John J. Suydam
Vice President









1